PeR CubiaM.
Defendant’s single assignment of error is not supported by an exception. It is thoroughly well settled law in this State that an assignment of error not supported by an exception will be disregarded. The rule is mandatory, and will be enforced ex mero motu. Barnette v. Woody, ante, 424, 88 S.E. 2d 223; Suits v. Insurance Co., 241 N.C. 483, 85 S.E. 2d 602.
Judge Bone was holding the Superior Courts of the district in which the action was brought — -Jones County in June 1955 was in the 5th Judicial District — -and had jurisdiction to hear the motion by the express language of G.S. 50-16. The statute increasing the number of judicial districts did not go into effect until from and after 1 July 1955. Session Laws 1955, Chapter 129.
Appeal dismissed.
Winborne and Higgins, JJ., took no part in the consideration or decision of this case.